DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 04/28/2022 are acknowledged and entered.

Claims 5, 6, 12, 16-19, 33-35, 41, 42, and 91-103 were pending.  In the amendment as filed, applicants have amended claims 5, 33, 42, 91, 99, and 103; and cancelled claims 6 and 93.  No claims have been added.  Therefore, claims 5, 12, 16-19, 33-35, 41, 42, 91, 92, and 94-103 are currently pending.

Claims 92 and 94-98 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 10/22/2021 in respond to the species election requirements mailed on 08/26/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 5, 12, 16-19, 33-35, 41, 42, 91, and 99-103 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 33, 42, 99, and 103 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in light of applicant’s amendments of claims 33, 42, 99, and 103 thereto. 

The rejections under the judicially created doctrine of obviousness-type double patenting of claims 5, 33, 34, 41, 42, 91, 99, 100, 102, and 103 over claims 1-3 of U.S. Patent No. 10,350,185 B2 has been withdrawn in view of applicant’s amendments of claims 5 and 91 and cancelled claims 6 and 93.

The rejections under the judicially created doctrine of obviousness-type double patenting of claims 5, 33, 34, 41, 42, 91, 99, 100, 102, and 103 over claims 1, 2, and 5 of U.S. Patent No. 10,758,507 B2 has been withdrawn in view of applicant’s amendments of claims 5 and 91 and cancelled claims 6 and 93.

Maintained Rejection(s)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 12, 33-35, 41, 42, 91, and 99-103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford et al. (US Patent 8,691,213 B2).
For claims 5, 12, 33-35, 41, and 42, Langford et al. claim a method of treating a person suffering from asthma (refers to instant claimed asthma of claim 5 and instant claim 41) comprising administering to said person (refers to instant claimed ‘administering to the subject a formulation’ of claim 5) a milk protein-free composition comprising effective amounts of: (a) a protein-free portion consisting of: (i) free amino acids as the sole source of amino acids in the protein-free portion, wherein the free amino acids comprise at least alanine, arginine, aspartic acid, cysteine, glycine, histidine, isoleucine, leucine, lysine, methionine, praline, serine, threonine, tryptophan, tyrosine, valine, and glutamine (refers to instant claimed ‘a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine’ of claim 5; instant claim 12; and the elected species), (ii) fatty acids comprising long-chain polyunsaturated fatty acids (LCPUFA), (iii) digestible carbohydrates, and (iv) indigestible carbohydrates obtained from a milk protein-free source; and (b) Bifidobacteria obtained from a milk-protein-free culture; wherein the milk protein-free composition is free of protein fragments of milk, and other than (b) is essentially free of intact proteins (Claim 1).  Langford et al. also disclose the followings: (i) the composition is a powdered formulation (refers to instant claimed ‘oral’ of claim 42) that can be diluted with water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 34) (col. 6, lines 32-35); and (ii) exemplified a composition comprising protein, amino acids, fat, sunflower oil, fractionated coconut oil, canola oil, high oleic sunflower oil, ARASCO TM oil, DHASCO ™ oil, Maltodextrin, Prebiotic, short chain fructooligosaccharide (scFOS), long chain fructooligosaccharide (IcFOS), acid oligosaccharide (AOS), Bifidobacterium breve, and other vitamins/minerals/trace elements (refers to instant claimed ‘does not include or comprises only negligible amounts of electrolytes’ of claim 35).
While Langford et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 5, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Langford et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Since there no specific stereoisomer for the amino acids claimed by Langford et al., they are considered to be racemic mixture of both L and D stereoisomers, and as such the L stereoisomer as recited by instant claim 33 is taught by Langford et al.
For claims 91 and 99-103, Langford et al. claim a method of treating a person suffering from asthma (refers to instant claimed asthma of claim 91 and instant claim 102) comprising administering to said person (refers to instant claimed ‘administering to the subject a formulation’ of claim 91) a milk protein-free composition comprising effective amounts of: (a) a protein-free portion consisting of: (i) free amino acids as the sole source of amino acids in the protein-free portion, wherein the free amino acids comprise at least alanine, arginine, aspartic acid, cysteine, glycine, histidine, isoleucine, leucine, lysine, methionine, praline, serine, threonine, tryptophan, tyrosine, valine, and glutamine (refers to instant claimed ‘a therapeutically effective combination of free amino acids wherein the therapeutically effective combination of free amino acids consists essentially of: a therapeutically effective amount of free amino acids of threonine, valine, tyrosine, aspartic acid, and serine’ of claim 91; and the elected species), (ii) fatty acids comprising long-chain polyunsaturated fatty acids (LCPUFA), (iii) digestible carbohydrates, and (iv) indigestible carbohydrates obtained from a milk protein-free source; and (b) Bifidobacteria obtained from a milk-protein-free culture; wherein the milk protein-free composition is free of protein fragments of milk, and other than (b) is essentially free of intact proteins (Claim 1).  Langford et al. also disclose the followings: (i) the composition is a powdered formulation (refers to instant claimed ‘oral’ of claim 103) that can be diluted with water (refers to instant claimed ‘a pharmaceutically acceptable carrier’ of claim 100) (col. 6, lines 32-35); and (ii) exemplified a composition comprising protein, amino acids, fat, sunflower oil, fractionated coconut oil, canola oil, high oleic sunflower oil, ARASCO TM oil, DHASCO ™ oil, Maltodextrin, Prebiotic, short chain fructooligosaccharide (scFOS), long chain fructooligosaccharide (IcFOS), acid oligosaccharide (AOS), Bifidobacterium breve, and other vitamins/minerals/trace elements (refers to instant claimed ‘does not include or comprises only negligible amounts of electrolytes’ of claim 101).
While Langford et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 91, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Langford et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Since there no specific stereoisomer for the amino acids claimed by Langford et al., they are considered to be racemic mixture of both L and D stereoisomers, and as such the L stereoisomer as recited by instant claim 99 is taught by Langford et al.
Therefore, the composition and method of Langford et al. do anticipate the instant claimed inventions.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(1) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant alleges that the present specification define the ‘term “consisting essentially of,” as used herein, limits the scope of the ingredients and steps to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the present invention, i.e., compositions and methods for promoting stem cell development’ (see para. [0042] on pg. 9), and thus, the reference of Langford et al. do not anticipate the invention of the instant claims for the composition of Langford et al. include additional amino acids.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the composition and method of Langford et al. do anticipate the instant claimed inventions.  Defining the term ‘consisting essentially of’ do not provide a clear indication of what the basic and novel characteristics actually are.  The present specification exemplified individually administering tryptophan, which is an amino acid not recited by instant claims 5 and 91, (see Figures 10A and 10B; paras. [0056]-[0057] on pg. 13).  The present specification exemplified individually administering tryptophan, which is an amino acid not recited by instant claims 5 and 91, for the claimed treatment methodology (see Figures 10A and 10B; paras. [0056]-[0057] on pg. 13).  Therefore, the present specification does not make clear what it regarded as constituting a material change in the basic and novel characteristics of the invention and “consisting essentially of” of instant claims 5 and 91 will be construed as equivalent to “comprising”.  Furthermore, as recognized by MPEP § 2111.03(III):
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").
Therefore, the teachings of Langford et al. do anticipate the inventions of the instant claims, and the rejection is maintained.

Claims 5, 12, 16-19, 33, 34, 41, 42, 91, 99, 100, 102, and 103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vidyasagar et al. (US Patent 10,350,185 B2; Effective Filing Date of 03/11/2013).
For claims 5, 12, 16-19, 33, 34, 41, and 42, Vidyasagar et al. claim a method of improving lung function, wherein the method comprises administering, to a human with a lung injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring (refers to instant claims 5, 12, 33, 34, and 41; and the elected species) (Claims 1 and 3).  The therapeutic composition is orally administered (refers to instant claim 42) (Claim 2).  Vidyasagar et al. also disclose the followings: (i) the dry powder form of the pharmaceutical composition can be prepared and dispensed as an aqueous or non-aqueous solution or suspension, in a metered-dose inhaler (refers to instant claimed ‘pulmonary’ of claim 42) (col. 9, lines 3-22); (ii) exemplified a formulation in a 237 ml bottle comprising 276 mg of L-valine, 252 mg L-aspartic acid, 248 mg L-serine, 225 mg L-threonine, and 51 mg L-tyrosine (refers to instant claims 16-19) (Example 1 on col. 10).  As recognized MPEP § 2131.03(I), “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  (iii) The type of lung diseases include bronchial asthma (refers to instant claimed asthma of claim 5), pneumonia, bronchiectasis, interstitial lung diseases, acute and/or chronic pneumonitis, chronic obstructive pulmonary disease (COPD), asthma (refers to instant claimed asthma of claim 5), silicosis, and lung injury (col. 2, lines 32-36; col. 7, lines 38-42).
While Vidyasagar et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 5, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Vidyasagar et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
For claims 91, 93, 99, 100, 102, and 103, Vidyasagar et al. claim a method of improving lung function, wherein the method comprises administering, to a human with a lung injury or a lung disease, an effective amount of a therapeutic composition consisting essentially of L-lysine, L-glycine, L-threonine, L-valine, L-tyrosine, L-aspartic acid, L-isoleucine, and L-serine; and optionally, therapeutically acceptable carriers, electrolytes, buffering agents, and flavoring (refers to instant claims 91, 99, 100, and 102; and the elected species) (Claims 1 and 3).  The therapeutic composition is orally administered (refers to instant claim 103) (Claim 2).  Vidyasagar et al. also disclose the followings: (i) the dry powder form of the pharmaceutical composition can be prepared and dispensed as an aqueous or non-aqueous solution or suspension, in a metered-dose inhaler (refers to instant claimed ‘pulmonary’ of claim 103) (col. 9, lines 3-22); and (ii) The type of lung diseases include bronchial asthma (refers to instant claimed asthma of claim 91), pneumonia, bronchiectasis, interstitial lung diseases, acute and/or chronic pneumonitis, chronic obstructive pulmonary disease (COPD), asthma (refers to instant claimed asthma of claim 91), silicosis, and lung injury (col. 2, lines 32-36; col. 7, lines 38-42).
While Vidyasagar et al. do not explicitly disclose the limitation of ‘wherein the therapeutically effective combination of free ammo acids is sufficient to reduce symptoms associated with the lung disorder in the subject’ of claim 91, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by Vidyasagar et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the composition and method of Vidyasagar et al. do anticipate the instant claimed invention.
The applied reference has a common inventor (i.e. Sadasivan Vidyasagar and/or Paul Okunieff) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(2) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that the present specification define the ‘term “consisting essentially of,” as used herein, limits the scope of the ingredients and steps to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the present invention, i.e., compositions and methods for promoting stem cell development’ (see para. [0042] on pg. 9), and thus, the reference of Vidyasagar et al. do not anticipate the invention of the instant claims for the composition of Vidyasagar et al. include additional amino acids.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the composition and method of Vidyasagar et al. do anticipate the instant claimed inventions.  Defining the term ‘consisting essentially of’ do not provide a clear indication of what the basic and novel characteristics actually are.  The present specification exemplified individually administering tryptophan, which is an amino acid not recited by instant claims 5 and 91, for the claimed treatment methodology (see Figures 10A and 10B; paras. [0056]-[0057] on pg. 13).  Therefore, the present specification does not make clear what it regarded as constituting a material change in the basic and novel characteristics of the invention and “consisting essentially of” of instant claims 5 and 91 will be construed as equivalent to “comprising”.  Furthermore, as recognized by MPEP § 2111.03(III):
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").
Therefore, the teachings of Vidyasagar et al. do anticipate the inventions of the instant claims, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 15, 2022